Citation Nr: 9935315	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  93-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1987 to 
November 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1993 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In the rating decision on appeal, the RO confirmed a 
10 percent disability evaluation for dysthymia.  In a June 
1997 decision, the Board granted a 30 percent disability 
evaluation for dysthymia.  The appellant appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court").  The parties filed a joint 
motion for remand, which the Court granted on June 3, 1998.  
[citation redacted].  It 
was noted in the joint motion for remand that the rating 
criteria for mental disorders had been amended, effective 
November 7, 1996, and it was stated that a January 1990 
psychiatric examination was inadequate for evaluating the 
appellant's claim under the new criteria.  In the Court 
order, the Court vacated the Board's decision as to the claim 
for an increased evaluation for dysthymia.

The Board remanded this claim in October 1998.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review. 


FINDING OF FACT

Dysthymia is currently manifested by mood swings, sleep 
impairment, short-term memory impairment, and no more than 
definite social and industrial impairment.



CONCLUSION OF LAW

Dysthymia is no more than 30 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
9433 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for dysthymia is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for dysthymia was granted by means of a 
June 1990 rating decision and assigned a 10 percent 
disability evaluation.  In a June 1997 Board decision, the 
Board granted a 30 percent evaluation.

The appellant was hospitalized at a VA facility in October 
1991 for alcohol addiction treatment.  In the VA 
hospitalization summary report, the VA examiner noted that 
the appellant had made a self-referral.  The appellant 
reported that he had had four suicide attempts and had taken 
medication for his depression, which had not helped.  The VA 
examiner stated that the appellant was alert, cooperative, 
and oriented times three.  His mood was somewhat depressed 
with appropriate affect.  There was no evidence of cognitive 
dysfunction, memory impairment, or thought disorder.  The VA 
examiner stated that preliminary psychological testing 
revealed a moderate level of depression with mild suicidal 
ideation endorsement via the Beck Depression scale.  The 
State Trait Anxiety scale estimated an extreme level of both 
state and trait anxiety.  The VA examiner stated that the 
impression was changed from depression to organic mood 
disorder, depressed.  The diagnosis entered as being 
responsible for the appellant's length of stay was alcohol 
dependence.  An "other" diagnosis was depression, which was 
noted to be resolved.

In June 1992, the appellant was seen at a VA facility.  The 
VA examiner stated that the appellant was oriented times 
three, cooperative, and had good eye contact.  The VA 
examiner stated that the appellant had a sad affect and no 
lability.  There were no auditory or visual hallucinations.  
The VA examiner stated that the appellant was well groomed 
and appeared in no distress.  The appellant had decreased 
psychomotor activity and reported obsessive thinking.  There 
were no speech abnormalities and excellent short-term and 
long-term memory.  There was no cognitive impairment 
apparent.  The appellant exhibited good judgment, but 
questionable insight.  This thoughts were clear and goal 
directed.  

In July 1992 VA outpatient treatment reports, the appellant 
was described as having a well-organized thought process, 
possible obsessive thoughts, somewhat compulsive behavior, 
clear sensorium, intact remote memory, normal speech, 
depressed mood, constricted affect, low self esteem, and good 
eye contact.  The appellant reported that he had had four 
prior hospitalizations because of suicide attempts, but did 
not report any suicidal ideations at that time.

In July 1992, the appellant underwent a clinical testing at a 
VA facility.  The VA examiner stated that the appellant was 
quite anxious during the interview and that his chief 
complaint was that alcohol was interfering with his life.  
The VA examiner stated that the appellant's personality 
profile appeared to be valid, but noted that the appellant 
endorsed far more pathological items than was commonly found.  
He stated that the appellant's profile confirmed a pervasive 
anxiety and despondency and that substance abuse was a 
prominent part of the appellant's current functioning.  The 
VA examiner stated that beneath the appellant's clinical 
symptoms appeared numerous personality traits, which 
suggested a personality disorder.  The VA examiner stated 
that the appellant sought to avoid interpersonal contact and 
social occasions, but that he had dependency needs which set 
up an inherent conflict.  He stated that the diagnostic 
categories to be considered were alcohol abuse, dysthymic 
disorder, and traits of personality disorder.  

In an August 1992 VA outpatient treatment report, the VA 
examiner stated that the appellant reported having crying 
spells and intrusive thoughts about accidents.  The appellant 
further reported drinking in binges.  The VA examiner stated 
that the appellant was anxious and tense, depressed, and 
having intrusive thoughts; however, he noted that the 
appellant denied suicidal ideations.  The VA examiner stated 
that the appellant had fast speech and clear sensorium.  The 
assessment was dysthymia and anxiety.

In 1993 and 1994, the appellant was seen on an outpatient 
basis.  He reported anxiety, sleep disturbances, crying 
spells, excessive worry, and fears of being in social 
situations.  He was described as depressed, coherent, 
rational, anxious, and tearful.  The appellant had an RO 
hearing in October 1995.  The appellant testified that he had 
been having depressed moods since service about 75 percent of 
the time.  He stated that he pretty much stayed at home.  The 
appellant denied any auditory or visual hallucinations.  He 
stated that he preferred to work alone at work and that he 
did not think he would work well with others.  He stated that 
he had been told by his doctor that his alcohol intake was 
considered self medication.

The appellant was hospitalized at a VA facility in December 
1997.  The appellant requested to be admitted because he had 
an episode of demonic possession.  The appellant reported 
that he was always depressed and that he was going through 
life just until it was all over.  The appellant reported 
recent alcohol and substance abuse prior to admission.  He 
stated that he was convinced and he and his pet dog were 
possessed by ghosts/demons.  He stated that the demons had 
left him, but had left him shaken.  The VA examiner stated 
that the appellant had good eye contact and that speech was 
without deficit.  Psychomotor activity was normal.  Mood was 
slightly depressed with complaints of poor sleep and a future 
that seemed "hopeless."  The VA examiner stated that there 
was no homicidal or suicidal ideation at that time.  Affect 
was noted to be appropriate and labile.  Sensorium was clear 
with the appellant alert and oriented times three.  Thought 
processes were coherent, logical, and goal directed.  There 
was no looseness of associations nor paranoid feelings, 
although the VA examiner noted that the appellant believed he 
was possessed by demons.  Judgment was poor, which the VA 
examiner stated, "[a]s evidenced by [alcohol] and cocaine 
abuse and possibly dependence."  Insight was considered 
fair.

In the VA hospitalization summary report, the VA examiner 
stated that during hospitalization, there was no evidence of 
psychotic behavior and that the appellant's level of 
depression improved while he was there.  A psychological 
evaluation confirmed dysthymic disorder and attributed the 
episode of demonic possession to alcohol and cocaine abuse.  
The VA examiner stated that borderline personality disorder 
features were noted.  It was noted that the appellant's 
Global Assessment of Functioning (GAF) score was 80 on 
admission and 90 upon discharge.

The appellant underwent a VA psychological evaluation in 
January 1998.  The appellant reported that he had been 
hospitalized in December 1997 because he felt that he had 
been possessed by a demon.  He expressed fear of becoming 
possessed again.  The appellant reported that he was living 
with a woman and had a good relationship with her and his 
mother.  He stated that he did not have many friends and that 
he had isolated himself since high school and did not like 
being around people for fear of not meeting expectations.  
The appellant reported that the demonic possession began with 
what he considered auditory and visual hallucinations.  He 
admitted to abusing drugs and alcohol but that he did not 
believe that such had contributed to the hallucinations.  The 
appellant stated that he had anhedonia, difficulty sleeping, 
thoughts of death, and some sadness.  He stated that he had 
panic attacks.  The appellant stated that he began drinking 
and taking drugs when he was 11 years old.  The VA examiner 
noted that the appellant smelled of alcohol at the time of 
the interview and that the appellant admitted to having drunk 
two beers earlier in the morning.  The VA examiner stated 
that the appellant was casually dressed and that his grooming 
was adequate.  The VA examiner stated that the appellant 
maintained good eye contact, but was distractible and 
exhibited increased psychomotor activity.  The appellant 
cried during the interview.

The VA examiner stated that the appellant's speech was 
logical and goal directed.  His affect was labile, but 
appropriate to thought.  The VA examiner stated that the 
appellant appeared moderately depressed.  The appellant 
admitted to having suicidal thoughts but stated that he would 
not commit suicide.  His sensorium was clear, and he was 
fully oriented.  The VA examiner stated that the appellant 
could recall three of three words after five minutes, 
correctly spell world forwards and backwards, perform serial 
sevens quickly, and effectively use abstract reasoning.  The 
VA examiner stated that the appellant's thoughts were 
coherent, goal directed, and logical, except for the belief 
of being possessed by a demon.  The VA examiner stated that 
there was no evidence of hallucinations or perceptual 
disorders.  The diagnoses entered were alcohol dependence, 
polysubstance abuse, alcohol-induced psychotic behavior, and 
substance-induced anxiety disorder.  

In March 1998, the appellant reported increased anxiety and 
that he felt anxious all the time.  He stated that he was 
tense and had feelings of impending doom.  He reported two to 
three panic attacks a day with sweating, tunnel vision, and 
shortness of breath.  He stated that he avoided going to the 
grocery store because of fear of crowds.  The appellant 
stated that he did not feel particularly depressed, but had 
crying spells almost daily.  He stated that he felt the 
presence of three people who died and that he burned candles 
to protect his house.  The VA examiner stated that the 
appellant was tense, and was oriented times three.  His 
affect was anxious.  There was no looseness of associations 
or flight of ideas, no current auditory or visual 
hallucinations, and no homicidal or suicidal ideations.  His 
speech was coherent, logical, and goal directed.  The 
assessment was panic disorder with agoraphobia.

The appellant underwent a VA psychiatric evaluation in 
December 1998.  The VA examiner stated that he had reviewed 
the appellant's claims file.  He reported that the appellant 
worked as a machinist and had missed three months of work 
secondary to alcohol dependence.  The appellant reported that 
he had been severely depressed and suicidal in 1989 and that 
since that time, he had had two remissions which had each 
lasted one week.  He reported decreased sleep and periods of 
feelings of impending doom.  He described feelings of 
helplessness, hopelessness, and worthlessness.  He also 
reported feelings of decreased concentration and anxiety.  
The appellant stated that he had nightmares and reported 
continued daily alcohol intake.  The VA examiner stated that 
the appellant had a possible stigmata due to alcohol.  He 
stated that the appellant was cooperative and had good eye 
contact.  His speech had normal rate and volume, and his mood 
appeared euthymic.  His affect was neither increased or 
decreased in intensity.  He sensorium was clear, and he was 
oriented times three.  His concentration was intact, as was 
his memory, except that of his short-term memory.  The VA 
examiner stated that the appellant's thought processes were 
logical, coherent, and goal directed with no looseness of 
associations or flight of ideas.  He stated that the 
appellant had no homicidal or suicidal ideations and no 
auditory or visual hallucinations were reported.  Judgment 
was poor, and insight was intact.

The VA examiner stated that there was no inappropriate 
behavior and that the appellant was able to maintain personal 
hygiene and basic activities of daily living.  He stated that 
the appellant had no obsessive or ritualistic behavior which 
interfered with routine activities.  The VA examiner stated 
that the appellant reported having panic attacks every two 
weeks, but noted that the symptoms the appellant described 
did not meet the full criteria for panic disorder.  He stated 
that the appellant had no impaired impulse control.  He 
stated that psychological testing was not necessary.  He 
entered diagnoses in Axis I of alcohol dependence, substance-
induced mood disorder, dysthymia by history, and panic 
disorder by history.  He stated that the appellant did not 
meet the current criteria for dysthymic disorder nor panic 
disorder.  He entered a GAF score of 80, stating that the 
appellant's symptoms were transient and expectable reactions 
to psychosocial stressors.  He stated that the appellant's 
report of difficulty concentrating and his impairment in 
occupational functioning could be due to alcohol dependence.

In a March 1999 letter, a VA examiner stated that the 
appellant had been a patient of hers in the mental outpatient 
clinic since July 1998 and that the appellant suffered from 
chronic depressed mood accompanied by panic attacks several 
times per week.  He stated that the appellant had difficulty 
maintaining employment secondary to overwhelming anxiety.  
The VA examiner stated that the appellant had demonstrated a 
decreased ability to understand complex instructions, poor 
judgment, and an impaired ability to maintain close 
interpersonal relationships which had also reduced his 
ability to function reliably at work.  It was her 
determination that the appellant's symptoms would not improve 
significantly in the future.

The appellant was examined in July 1999.  The VA examiner 
stated that he had reviewed the appellant's claims file, to 
include the March 1999 letter from the VA examiner.  This VA 
examiner stated that the March 1999 letter did not mention 
that the appellant had a diagnosis of alcohol dependence and 
rather that he had reported that the appellant had a chronic 
depressed mood accompanied by panic attacks and difficulty in 
maintaining employment secondary to overwhelming anxiety.  
This VA examiner stated that the decreased ability to 
understand complex instructions, poor judgment, and impaired 
ability to maintain close relationships alleged by the other 
VA examiner would have been helpful with examples on a mental 
status examination.  She noted that in December 1998, the 
appellant had reported daily alcohol abuse since 1989 and 
difficulty with work secondary to "hangovers."  She stated, 
"The veteran clearly report[ed] that his occupational 
problems were due directly to his alcohol dependence."

The VA examiner stated that on mental examination, the 
appellant was oriented times three.  His concentration was 
deemed to be intact.  He was able to spell the word world 
forward and backward readily.  His memory was tested, and his 
immediate memory was intact.  His short-term memory was 
impaired, but his long-term memory was deemed intact.  His 
thought process and content were logical, coherent, and goal 
oriented with no looseness of associations or flight of 
ideas.  The appellant had no homicidal or suicidal ideations.  
His judgment was deemed to be poor and that the appellant's 
symptoms may persist secondary to alcohol abuse.  She stated 
that the diagnoses of December 1998 were properly stated, to 
include the GAF score of 80.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In the January 1993 rating decision on appeal, the RO 
reviewed the appellant's claim under the rating criteria for 
mental disorders at that time.  The criteria for mental 
disorders were amended in November 1996.  In the January 1997 
supplemental statement of the case, the RO reviewed the 
appellant's claim under the new criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (when regulation 
changes after claim has been filed but before appeal process 
has been completed, version most favorable to claimant will 
apply).  Thus, the Board will lay out both the old criteria 
and the new criteria for the benefit of comparing the two.  
The old criteria and the applicable ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

The new criteria and the applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

The Board notes that the appellant entered a claim to the 
effect that the service-connected dysthymia was more severe 
than evaluated.  To that extent, he was correct, and the 
evaluation was increased from 10 percent to 30 percent in a 
June 1997 Board decision.  The appellant has stated that he 
wants an evaluation in excess of 30 percent.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent.  The Board is aware that in Massey v. 
Brown, 7 Vet. App. 204, 207 (1994), the Court cautioned 
against the use of criteria not applicable to psychoneurotic 
disorders.  Prior to the change in the regulations as to 
mental disorders, psychotic and psychoneurotic disorders were 
rated under different criteria; however, under the new 
criteria, there is no such distinction.

In 1991, the appellant was noted to be alert, oriented times 
three, and cooperative.  He was somewhat depressed with 
appropriate affect.  There was no evidence of cognitive 
dysfunction.  The VA examiner stated that he appellant had a 
moderate level of depression with mild suicidal ideation.  In 
1992, the appellant was described consistently as oriented 
times three, cooperative, and having good eye contact.  He 
had no auditory or visual hallucinations.  His memory, both 
long term and short term were deemed intact.  He was noted to 
have a depressed mood and constricted affect.  His thoughts 
were clear, goal directed, and well organized.  He had 
obsessive thoughts and pervasive anxiety and despondency.  
The VA examiner stated that the appellant had an inherent 
conflict in that he avoided people but had a dependency need.  
It was noted that substance abuse was a prominent part of the 
appellant's functioning.  The appellant had crying spells and 
intrusive thoughts about accidents.  He denied suicidal 
ideations.  In 1993 and 1994, he was described as depressed, 
coherent, rational, anxious, and tearful.  At an October 1995 
RO hearing, the appellant stated that he had been having 
depressed moods for 75 percent of the time since service.  He 
denied auditory and visual hallucinations.  He stated that he 
could not work well with others.

The appellant was hospitalized in December 1997, thinking he 
had a demonic possession episode.  The VA examiner stated 
that the appellant had good eye contact and that speech was 
without deficit.  Psychomotor activity was normal.  The 
appellant was slightly depressed with complaints of poor 
sleep and a future that seemed hopeless.  There was no 
homicidal or suicidal ideation, and affect was appropriate.  
The appellant was described as oriented times three, and his 
thought processes were coherent, logical, and goal directed.  
There was no looseness of associations or paranoid feelings, 
but the appellant was noted to be asserting demonic 
possession.  In January 1998, the appellant reported having 
good relationships with the woman with whom he lived and his 
mother, although he stated that he had begun to isolate 
himself in high school because of his fear of not meeting 
others' expectations.  The appellant reported thoughts of 
death; however, he stated that he would not commit suicide.  
His speech was logical and goal directed.  His sensorium was 
clear, and he was fully oriented.  There was no evidence of 
hallucinations or perceptual disorders.  He was determined to 
be moderately depressed.

In March 1998, the appellant reported two to three panic 
attacks a day and having a fear of crowds.  He stated that he 
was not particularly depressed, but that he had crying spells 
daily.  The VA examiner stated that the appellant was tense, 
and his affect was anxious.  The appellant was oriented times 
three with no looseness of associations or flight of ideas.  
The appellant's speech was logical and goal directed.  There 
were no current auditory or visual hallucinations.

In December 1998, the appellant reported that since 1989, he 
had had two remissions of feeling severely depressed.  He 
reported decreased sleep and periods of feelings of impending 
doom.  He described feelings of helplessness, hopelessness, 
and worthlessness and decreased concentration.  The appellant 
admitted to daily alcohol intake.  The VA examiner stated 
that the appellant had good eye contact and was cooperative.  
His sensorium was clear, he was oriented times three, and his 
concentration was intact.  The VA examiner stated that the 
appellant's memory was intact, except for that of his short-
term memory.  The appellant's thought processes were logical, 
coherent, and goal directed with no looseness of associations 
or flight of ideas.  There were no homicidal or suicidal 
ideations, and no auditory or visual hallucinations.  
Judgment was poor, and insight was intact.  The VA examiner 
entered a GAF score of 80.

In March 1999, the VA examiner stated that the appellant had 
chronic depressed mood accompanied by panic attacks several 
times per week.  She stated that the appellant had difficulty 
maintaining employment secondary to overwhelming anxiety.  
She stated that the appellant had demonstrated a decreased 
ability to understand complex instructions, poor judgment, 
and an impaired ability to maintain close, interpersonal 
relationships, which had also reduced his ability to function 
at work.  The VA examiner stated that the appellant's 
symptoms would not improve significantly.

In a July 1999 examination report, the VA examiner noted that 
she had reviewed the March 1999 letter and that the 
appellant's difficulties with work were due to his alcohol 
dependence and "hangovers."  She stated that the appellant 
was oriented times three and that his concentration was 
intact.  She stated that his immediate and long-term memory 
were intact, but his short-term memory was impaired.  His 
thought processes and content were logical, coherent, and 
goal directed with no looseness of associations or flight of 
ideas.  The appellant denied homicidal or suicidal ideations.  
His judgment was poor.  The VA examiner entered a GAF score 
of 80.  The Board finds that the symptoms described above are 
indicative of no more than a 30 percent evaluation.

Comparing the old criteria to the new criteria, the Board 
believes that neither one is more favorable to the appellant 
than the other.  The appellant's disability falls within the 
30 percent evaluation under both criteria.  Because the RO 
considered the appellant's disability under both criteria, a 
Bernard issue is not raised by the Board's consideration of 
both criteria in this decision.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In line with the 30 percent evaluation of 
the old criteria, the appellant's ability to establish or 
maintain relationships is impaired.  He stated that he had 
few friends and that he had begun to isolate himself in high 
school.  However, he described that he was a needy person as 
well, which the VA examiner noted created an inherent 
conflict with the appellant.  The appellant has been 
consistently employed.  In line with the 30 percent 
evaluation under the new criteria, the evidence of record 
shows that he has mood swings, where he goes from feeling 
depressed to feeling less depressed.  He functions 
satisfactorily and takes care of himself.  He has been noted 
by VA examiners to be appropriately dressed, cooperative, 
having good eye contact, and behaving appropriately.  In the 
December 1998 examination report, the VA examiner noted that 
the appellant was able to take care of his daily hygiene.  
The appellant has reported weekly panic attacks and some 
sleep impairment.  Short-term memory impairment has been 
noted, but immediate recall and long-term memory have been 
noted to be intact.  The facts establish that the appellant 
is no more than 30 percent disabling.

This determination is supported by the VA physician's finding 
in the December 1998 and July 1999 VA psychiatric 
examinations that the GAF score was 80.  Although the GAF 
does not fit neatly into the rating criteria, the GAF is 
evidence, the Court has noted the importance of the GAF and 
defined the terms of the GAF.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF 
score of 80 is defined as "If symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentration after family argument); no 
more than slight impairment in social, occupational, and 
school functioning (e.g., temporarily falling behind in 
schoolwork)"  Id.  Mild symptoms are indicative of no more 
than a 30 percent evaluation.

An evaluation in excess of 30 percent is not warranted.  The 
evidence of record does not establish that the appellant's 
ability to establish effective and favorable relationships 
with people is considerably impaired.  Although the appellant 
has stated that he has isolated himself from people, he has 
reported having good relationships with his mother and a 
girlfriend.  During interviews, he had good eye contact and 
was cooperative.  His thought contents have been consistently 
described as coherent, logical, and goal directed.  He has 
been consistently noted to have no flight of ideas or 
looseness of associations.  He has also been consistently 
described as oriented times three.  Memory, except for short-
term memory, and concentration have been reported as intact.  
Although he has reported suicidal ideations, he has stated 
that he has no intention of committing suicide.  Otherwise, 
he continuously denied homicidal or suicidal ideations.  He 
has denied delusions and hallucinations, except for the 
demonic possession; however, the VA examiner who conducted 
the December 1998 and July 1999 VA examinations stated that 
such was due to the appellant's substance abuse.  Regardless, 
one report of demonic possession does not establish a basis 
for an evaluation in excess of 30 percent.

In the December 1998 and July 1999 examination reports, the 
VA examiner stated specifically that the appellant's symptoms 
were transient and expectable reactions to psychosocial 
stressors.  In the December 1998 report, she stated that 
there was no inappropriate behavior and that the appellant 
had no obsessive or ritualistic behavior which interfered 
with routine activities.  The Board finds that the criteria 
for an evaluation in excess of 30 percent are not met.

The Board notes that not all the evidence supports the 
Board's determination that no more than a 30 percent 
evaluation for dysthymia is warranted, as the VA examiner 
stated in the March 1999 letter that the appellant had 
chronic depressed mood accompanied by panic attacks several 
times per week and that the appellant had overwhelming 
anxiety, which affected his ability to maintain employment.  
Additionally, the VA examiner stated that the appellant had 
decreased ability to understand complex instructions, poor 
judgment, and impaired ability to maintain close 
relationships.  In the July 1999 examination report, the VA 
examiner noted that in the March 1999 letter, the VA examiner 
did not substantiate her assertions that the appellant had 
poor judgment, decreased ability to understand complex 
instructions, etc.  This VA examiner stated that she had 
reviewed the appellant's claims file, had examined him twice, 
and reviewed the March 1999 letter and it was still her 
determination that the appellant had a GAF score of 80 and 
that his occupational problems were related to alcohol abuse.  
The Board finds that the March 1999 letter is outweighed by 
remainder of the evidence during the appeal period, which 
show no more than moderate symptoms related to the service-
connected dysthymia.

As noted by the VA examiner in the July 1999 evaluation 
report, the March 1999 letter failed to provide clinical 
findings and failed to mention the appellant's long history 
of substance abuse.  Although competent, the March 1999 
letter is accorded little probative value.  The Board notes 
that the assignment of the GAF score of 80 at the times of 
the December 1998 and July 1999 evaluations was fully 
consistent with the assignment of GAF scores of 80 and 90 
during the appellant's December 1997 period of 
hospitalization.

The appellant is competent to report his symptoms.  To the 
extent that he stated that he was worse than evaluated, it 
was true in that the Board granted a 30 percent evaluation in 
the June 1997 decision.  However, to the extent that the 
appellant states that he warrants an evaluation in excess of 
30 percent, the medical findings do not support his 
assertion.  The evidence has not shown that he is virtually 
isolated in the community.  The VA examiner stated in the 
December 1998 examination report that the appellant had no 
inappropriate behavior.  The appellant has been able to hold 
a job throughout the appeal period, and he is not a danger to 
himself or others.  He has not been reported as disoriented.  
In fact, he has consistently been reported to be oriented 
times three and having thought processes which are coherent, 
logical, and goal directed.  Although the appellant has 
stated that he has daily panic attacks, the Board finds his 
statements to be exaggerated, as he reported panic attacks 
once every two weeks at the time of his December 1998 
examination.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the appellant's statements and testimony, even if sworn, 
in support of a claim for monetary benefits.  Taking the 
appellant's contentions into account and the medical 
findings, an evaluation in excess of 30 percent is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).  



ORDER

An increased evaluation for dysthymia is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

